Software Development and Integration
and
Manufacturing Assistance Agreement


This Software Development and Integration and Manufacturing Assistance Agreement
(this “Agreement”) is made as of April 6, 2009 between ACN Digital Phone
Service, LLC, a Delaware limited liability company with its principal place of
business at 1000 Progress Place, Concord, NC 28025 (“ACN”), and Ojo Video Phones
LLC, a Pennsylvania limited liability company with its principal place of
business at 3190 Tremont Avenue, Trevose, PA 19053 (“OJO” and together with ACN,
the “Parties” or a “Party” as the case may be).


Recitals


Whereas, ACN sells video phones together with digital phone service using Voice
over Internet Protocol; and


Whereas, OJO develops software for, manufactures, and sells certain video phone
communication devices and related accessories, providing a variety of services
with respect thereto; and


Whereas, ACN, in accordance with the terms of this Agreement, wants to retain
OJO to develop software (the “Developed Software”) for ACN’s existing video
phone (“IRIS 3000”) according to mutually agreed specifications, and to assist
ACN with the capability to manufacture and acquire IRIS video phones, including,
without limitation, the IRIS 3000 with the Developed Software integrated therein
(the “IRIS 3000W”), with such effort being generally referred to hereunder as
Phase 1; and


Whereas, pursuant to the terms and conditions of an ACN Consumer Communications
Equipment Master Purchase Agreement (the “Commercial Agreement”) that is being
executed by the Parties concurrently herewith, OJO has agreed to develop and to
sell to ACN a new video phone, using the DaVinci chip and the Developed Software
(the “IRIS 4000”) according to mutually agreed specifications with such effort
being generally referred to hereunder as Phase 2.


Now, Therefore, in consideration of the mutual covenants, representations and
warranties of the Parties contained in this Agreement, the Parties hereby agree
as follows:
 

--------------------------------------------------------------------------------


 
1.1.           Phase 1 Development


OJO shall carry out a project (the “Project”) to specify, develop and deliver
software that (i) is specially developed or customized for the IRIS 3000, (ii)
shall reasonably fulfil ACN's objectives and requirements as described in
Appendix 1, and (iii) shall be compliant with the  mutually agreed
specifications that are to be developed as part of the Project.


1.2           Development tools – development method


OJO shall be responsible for selecting the development tools, methods and
environment, and establishing and maintaining this development environment.  If
ACN has any special requirements concerning the development environment or
method, then such requirements will be communicated in writing to OJO.


1.3           Project implementation and cooperation


1.3.1  OJO shall carry out the Project in accordance with a mutually agreed work
schedule to be developed as part of the Project.


1.3.2  Both ACN and OJO shall have a development project manager. The
development project managers are responsible for the day-to-day follow-up of
their own personnel, and they are responsible for planning and following up
their own obligations.


1.3.3  The development project managers shall meet frequently to monitor the
progress of the development effort and to provide feedback to each other as the
Project progresses.  The development project managers shall also provide each
other with the information from their respective organizations that is
reasonably required to manage, monitor and complete this development effort.


1.4           Detailed specifications and project plan


1.4.1  OJO shall prepare Detailed Specifications and a Software Development
Project Plan for the Developed Software based on consultation with ACN and the
documentary materials provided to OJO by ACN for such purpose.   The Detailed
Specifications shall consist of a detailed itemization and/or definition of the
Developed Software and its required operation and functionality.  The Detailed
Specifications shall form the basis for the development to be carried out in the
development. The Software Development Project Plan shall consist of the
anticipated schedule for the development project, and the allocation of project
responsibilities as required for this schedule.  This work shall be carried out
in close cooperation and consultation with ACN.
 
2

--------------------------------------------------------------------------------


 
1.4.2  Upon agreement of the parties on the Detailed Specifications and the
Software Development Project Plan the same shall be finalized in writing and
attached hereto as Appendices 2 and 3 respectively.


1.4.3  The Parties acknowledge and agree that the Detailed Specifications and
the Software Development Project Plan may be subject to change during the course
of the development effort, and as such, the Parties will reasonably cooperate to
evaluate and accommodate proposed changes as the same may arise.


1.5           Development of the Developed Software


OJO shall develop the Developed Software described in the Detailed
Specifications. OJO is responsible for designing, developing and testing the
Developed Software in accordance with the Detailed Specifications and the
Software Development Project Plan.


1.6           Title, Rights and Interests


As between the Parties, each Party expressly retains all title, right and
interest in and to their respective confidential and/or proprietary information
and work product as the same may be developed, furnished or utilized hereunder.


1.7           Testing


OJO and ACN shall cooperate to carry out any tests that are necessary to verify
that the Developed Software functions in accordance with the agreed Detailed
Specifications prior to field installation and use in IRIS 3000W.


1.8           Manufacture and sourcing of IRIS 3000 and 3000W


Pending the development of the IRIS 4000, the Parties will jointly develop a
plan to provide for the manufacture and purchase of the IRIS 3000 (and
ultimately the IRIS 3000 W) through and with OJO’s assistance, from ACN’s
existing IRIS 3000 manufacturing partner, UMEC. Such plan may involve the
assignment to OJO, in whole or in part, of ACN’s current contract with UMEC
(attached hereto as Appendix 4 and referred to herein as the UMEC Contract), the
creation of an agency relationship, or some other arrangement as the Parties may
mutually agree, and that would reasonably facilitate continued supply to ACN of
products and services as required for its business.  Such plan would also
provide for the potential download of the Developed Software to deployed IRIS
3000’s, resulting in an upgrade of the same to IRIS 3000Ws.
 
3

--------------------------------------------------------------------------------


 
1.9           Project implementation and cooperation


1.9.1  OJO shall carry out the Project in accordance with a mutually agreed work
schedule to be developed as part of the Project.


1.9.2  Both ACN and OJO shall have a manufacturing project manager. The
manufacturing project managers are responsible for the day-to-day follow-up of
their own personnel, and they are responsible for planning and following up
their own obligations.


1.9.3  The manufacturing project managers shall meet frequently to monitor the
progress of the Project and to provide feedback to each other as the Project
progresses.  The manufacturing project managers shall also provide each other
with the information from their respective organizations that is reasonably
required to manage, monitor and complete the Project.


1.9.4  The Parties acknowledge and agree that the manufacture and purchase of
Phase 1 video phone products will inherently involve the application of the
terms and conditions of the UMEC Contract, and to the extent such terms and
conditions are different from the terms and conditions set forth in the
Commercial Agreement which provide for the routine development and sourcing by
ACN from OJO of the Phase 2 video phone products, such UMEC Contract shall
govern.  The Parties however agree to reasonably cooperate to modify or adapt
the terms and conditions of the UMEC Contract as they are applied hereunder to
the extent possible and necessary to facilitate the object and scope of the
Project.


2.1           Product Manufacture and Software Integration Project Plan


2.1.1  OJO shall prepare a Product Manufacture and Software Integration Project
Plan for the Project based on consultation with ACN and the documentary
materials provided to OJO by ACN for such purpose.  The Product Manufacture and
Software Integration Project Plan shall consist of a detailed itemization and/or
definition of the efforts required for the Project, the anticipated schedule for
the Project and the responsibility of the Parties with respect to the
Project.  This work shall be carried out in close cooperation and consultation
with ACN.
 
4

--------------------------------------------------------------------------------


 
2.1.2  Upon agreement of the parties on the Product Manufacture and Software
Integration Project Plan the same shall be finalized in writing and attached
hereto as Appendix 5.


2.1.3  The Parties acknowledge and agree that the Product Manufacture and
Software Integration Project Plan may be subject to change during the course of
the development effort, and as such, the Parties will reasonably cooperate to
evaluate and accommodate proposed changes as the same may arise.


2.2           Price and payment


ACN shall pay OJO an aggregate of $1.2 million USD for the Project.  Payment
will be made in three installments of $400,000 USD each as follows:  the first
such installment shall be made on April 30, 2009, the second installment shall
be made on May 30, 2009, and the third installment shall be made on June 30,
2009.  Each such payment shall be made by wire transfer.  Such payments are
intended only to partially compensate WorldGate for its efforts under the Phase
1 project as payment for a worldwide, irrevocable, transferable, perpetual
up-front, pre-paid software license , and such payments are expressly not
intended as a payment of, or consideration for, any per unit download or
integration software license fees, product purchase price, or other per unit
hardware, software or intellectual property acquisition cost, whether through
UMEC or OJO.  All such other fees, prices and costs are subject to future
negotiation and agreement by the Parties.


2.3        General provisions


2.3.1  Notices.  All notices required to be given hereunder shall be in writing
and shall be considered received (a) on the day of actual transmittal when
transmitted by facsimile or email with written confirmation of such transmittal,
(b) on the next business day following actual transmittal when transmitted by a
nationally recognized overnight courier, or (c) on the third business day
following actual transmittal when transmitted by registered or certified mail,
return receipt requested, postage prepaid, in each case when transmitted to a
Party at the address shown below, or at such other addresses as that Party may,
from time to time, advise in writing in accordance with this Section.


OJO:     WorldGate Service Inc.
              3190 Tremont Ave.
              Trevose, PA  19355
              Attn:  General Counsel
 
5

--------------------------------------------------------------------------------


 
ACN:   ACN Digital Phone Service, LLC
             1000 Progress Place
             Concord, NC 28025
             Attn:  General Counsel – North America


2.3.2  Assignment.  Neither Party shall have the right to assign, transfer or
sublicense its rights or obligations under this Agreement without the prior
written consent of the other Party, except that either Party may assign its
rights and obligations under this Agreement without the other Party's approval
to the extent such assignment is limited to a change in corporate form of such
Party only.  Any prohibited assignment shall be null and void.


2.3.3  Relationship.  Each of ACN and OJO shall conduct its business in its own
legal name and at its own expense and risk, and shall be responsible, as an
independent contractor, for (i) paying all taxes, levies, tariffs, duties, fees
and other charges imposed by the applicable governmental authorities in
connection with activities hereunder, (ii) securing and maintaining all required
approvals, registrations, permits and licenses, and (iii) otherwise complying
with all laws and regulations governing the conduct of its business.  ACN and
OJO are independent contractors, and as such, shall not act or represent
themselves, directly or by implication, as an agent for the other or assume or
create any obligation on behalf of or in the name of the other, or otherwise
bind the other in any manner.  Nothing herein shall be deemed to create an
agency, partnership, franchise or joint venture between the parties.


2.3.4  Waiver.  The failure of either Party to enforce at any time the terms,
conditions, requirements, or any other provisions of this Agreement shall not be
construed as a waiver by such Party.


2.3.5  Headings.  The headings of paragraphs contained herein are for
convenience and reference only and are not a part of this Agreement, nor shall
they in any way affect the interpretation thereof.


2.3.6  Severability.  The Parties agree that if any portion of this Agreement
shall be held illegal and/or unenforceable, the remaining portions of this
Agreement shall continue to be binding and enforceable provided that the
efficacy of the remaining portion of this Agreement would not defeat the overall
business intent of the Parties, or give one Party any substantial financial
benefit to the detriment of the other Party.


2.3.7  Governing Law.  This Agreement and its Appendices shall be governed by
the laws of the State of New York, excluding its conflicts of law rules.
 
6

--------------------------------------------------------------------------------


 
2.3.8  Dispute Resolution


2.3.8.1  Informal Dispute Resolution.
Prior to filing any arbitration proceeding pursuant to Section 2.3.8.2 below,
the Party intending to file such a proceeding shall be required to notify the
other Party in writing of the existence and the nature of any dispute.  Within
fifteen (15) business days after the other Party’s receipt of such notice, the
authorized representatives of both of the Parties shall meet in order to attempt
to resolve the dispute amicably.  If such informal dispute resolution attempts
prove to be unsuccessful, either Party may initiate an arbitration proceeding as
described in Section 2.3.8.2 below.


2.3.8.2   Arbitration.
All controversies, disputes or claims arising in connection with, from or with
respect to this Agreement which are not resolved by the informal dispute
resolution described in Section 2.3.8.1 above, shall be finally settled in
accordance with the commercial arbitration rules of the American Arbitration
Association ("AAA") then obtaining, by a panel of three arbitrators.  Each Party
shall have the right to appoint one arbitrator from the list of arbitrators
supplied to the Parties by the AAA, and the two arbitrators so appointed shall
appoint the third.  The place of arbitration shall be the City of New York, New
York, USA and the language of the arbitration shall be in English.  The
arbitrators shall determine the matters in dispute in accordance with the
internal law of the State of New York, without reference to the Convention on
Contracts for the International Sale of Goods.  Except as precluded by the
United Nations Convention on the Recognition and Enforcement of Foreign Arbitral
Awards, the internal procedure and substantive laws of New York and the United
States Federal Arbitration Act shall govern all questions of arbitral procedure,
arbitral review, scope of arbitral authority, and arbitral enforcement.  The
Parties agree that the award of the arbitrators shall be the sole and exclusive
remedy between them regarding any claims, counterclaims, issues or accountings
presented or pled to the arbitrators, that the award shall be made and shall be
promptly payable in U.S. Dollars, free of any tax, deduction or offset, and that
any costs, fees or taxes instant to enforcing the award shall, to the maximum
extent permitted by law, be charged against the Party resisting such
enforcement.  No claim may be submitted by a Party to arbitration in accordance
with this Section unless such submitting Party notifies the other Party within
two (2) years of the date on which the submitting Party first knew or should
have known of the existence of the facts indicating the existence of such
dispute.
Each Party shall continue performing its obligations under this Agreement while
any dispute is being resolved except to the extent the issue in dispute
precludes performance (dispute over payment shall not be deemed to preclude
performance).
 
7

--------------------------------------------------------------------------------


 
2.3.9  Entire Agreement.  This Agreement constitutes the entire Agreement
between the Parties and supersedes all prior discussion, either oral or in
writing.


2.3.10  Amendment.  The terms and conditions of this Agreement will prevail
notwithstanding any variance with the terms and conditions of any order.  Except
as expressly set forth in this Agreement, this Agreement shall not be deemed, or
construed to be, modified, amended, rescinded, or canceled in whole or in part,
except by written amendment executed by the Parties hereto.


2.3.11  Survival.  Provisions of this Agreement relating to confidentiality,
license, branding, warranty, indemnity, limit of liability, export, assignment,
governing law, dispute resolution, and survival shall survive the termination or
expiration of this Agreement.


2.3.12  Incorporation.  All Appendices attached hereto are incorporated herein
by this reference.


[Remainder of Page Intentionally Blank]
 
8

--------------------------------------------------------------------------------


 
INTENDING TO BE LEGALLY BOUND, the Parties hereto have caused this Software
Development and Integration and Manufacturing Assistance Agreement to be
executed as of the date and year first above written.


ACN Digital Phone Service, LLC
 
Ojo Video Phones LLC
     
  /s/ Dave Stevanovski
 
  /s/ Harold M. Krisbergh
(Signature)
 
(Signature)
     
Dave Stevanovski
 
Harold M. Krisbergh
 (Typed/Printed Name)
 
(Typed/Printed Name)
     
President
   
 (Title)
 
(Title)




--------------------------------------------------------------------------------

